     Case 2:19-cv-00704 Document 29 Filed 04/29/20 Page 1 of 5 PageID #: 372


                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


ROBERT SIZEMORE, et al.,

                            Plaintiffs,

v.                                                 CIVIL ACTION NO. 2:19-cv-00704

ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY, et al.,

                            Defendants.



                                          ORDER


       Before this Court is Defendant Allstate Vehicle and Property Insurance Company’s

(“Defendant”) motion to compel Plaintiffs Robert Sizemore and Charolette Sizemore

(collectively, “Plaintiffs”) to respond to two sets of discovery requests that were served on

January 21 and 27, 2020. (ECF No. 20; see ECF Nos. 15, 16.) Prior to the filing of

Defendant’s motion to compel on March 25, 2020, Plaintiffs had not responded at all to

either of these sets of discovery requests, but they later served responses on March 30,

2020. (ECF Nos. 22, 23.) Defendant represents that its motion to compel is moot with

respect to the first set of discovery requests.     (ECF No. 25 at 1.)     However, it has

identified numerous deficiencies with several of the interrogatories and requests for

production in its second set of discovery requests. (Id. at 2–11.)

       The discovery requests at issue appear to be fairly standard for an action alleging

claims for breach of an insurance contract based on the insurer’s denial of coverage and

for unfair claims settlement practices.     (See ECF No. 1-1.)     Defendant largely seeks

information related to Plaintiffs’ alleged damages and the factual basis for their claims.
    Case 2:19-cv-00704 Document 29 Filed 04/29/20 Page 2 of 5 PageID #: 373


(See ECF No. 20-1 at 5–14.) Plaintiffs responded to the requests at issue either by stating

that the information cannot be provided until after discovery has taken place, by

representing that they do not know or cannot figure out the information or that they have

provided the information they have, or by objecting to the request. (See ECF No. 25-2.)

For the most part, Plaintiffs continue to maintain that they have attempted in good faith

to respond to the requests at issue. (ECF No. 26.)

       However, the nature of Plaintiffs’ responses and their response in opposition to the

motion to compel make clear that they have not. Most glaringly, Plaintiffs contend that

they cannot provide Defendant with the specific facts upon which their claims are based

until further discovery is conducted. (Id. at 2–4.) As Defendant points out (ECF No. 25

at 3; ECF No. 28 at 3), Federal Rule of Civil Procedure 11(b) requires that an attorney

“conduct a reasonable investigation of the factual bases underlying the claim” prior to

filing a complaint. Chaplin v. Du Pont Advance Fiber Sys., 124 F. App’x 771, 774 (4th

Cir. 2005) (per curiam) (citing Cleveland Demolition Co. v. Azcon Scrap Corp., 827 F.2d

984, 987 (4th Cir. 1987)). Although Plaintiffs initially filed their complaint in state court,

West Virginia Rule of Civil Procedure 11(b) is identical to the federal rule and has the same

pre-suit inquiry requirement. Hinchman v. Gillette, 618 S.E.2d 387, 401 (W. Va. 2005)

(Davis, J., concurring). Therefore, it would appear from Plaintiffs’ discovery responses

that Plaintiffs either eschewed this obligation altogether or falsely assert that they cannot

provide a factual basis for their claims until they conduct further discovery. Regardless,

their conduct is inexcusable and is not a permissible reason for resisting discovery.

       In addition, Plaintiffs’ response in opposition to Defendant’s motion to compel,

which clarifies or provides additional information for some of Plaintiffs’ responses to the

discovery requests at issue (see ECF No. 26 at 5–7), disregards the fact that those

                                              2
    Case 2:19-cv-00704 Document 29 Filed 04/29/20 Page 3 of 5 PageID #: 374


responses are binding on Plaintiffs in the sense that information not provided as part of

the discovery process cannot later be used to support Plaintiffs’ position. See Fed. R. Civ.

P. 37(c)(1); see Gomez v. Haystax Tech., Inc., 761 F. App’x 220, 229 (4th Cir. 2019) (per

curiam).    Although Plaintiffs may—and are indeed required to—supplement their

responses “if additional information is discovered,” Single Source Apparel, Inc. v. FB

Sys., LLC, No. 8:10-cv-2996-TMC, 2012 WL 1097002, at *3 (D.S.C. Feb. 24, 2012) (citing

Fed. R. Civ. P. 26(e)), adopted by 2012 WL 1107161 (D.S.C. Apr. 2, 2012), this duty to

supplement does not excuse a failure to respond in the first place. See DIRECTV, Inc. v.

Knowles, No. 7:03-cv-163-F(1), 2005 WL 8159565, at *3 (E.D.N.C. Jan. 21, 2005)

(“Knowles remains under a continuing duty to supplement his initial disclosures and

respond to this document request as soon as such documents become available to him.

Knowles is not allowed to defer his continuing obligation until the time the pretrial order

is filed.”). Interrogatory responses in particular must be verified by the party answering

them, Fed. R. Civ. P. 33(b), and counsel’s representations in a brief to this Court are no

substitute for that.   See Saria v. Mass. Mut. Life Ins. Co., 228 F.R.D. 536, 538–39

(S.D.W. Va. 2005) (“When responses are only signed by an attorney, and not by the client,

the attorney has effectively been made a witness.”). And put simply, if Plaintiffs have no

documents responsive to a given request, they need only say so—not put forth a vague

response implying that they have withheld documents as privileged. (See ECF No. 26 at

6–7; see also ECF No. 25-2.) More importantly, if they do have information that is

responsive to one of the requests, Plaintiffs need to provide it to Defendant if they cannot

make a legitimate objection to doing so—which they have not done thus far.

       Finally, Plaintiffs are required to engage in “a reasonable inquiry” to provide

information in response to discovery requests. Fed. R. Civ. P. 26(g)(1); see Poole ex rel.

                                             3
    Case 2:19-cv-00704 Document 29 Filed 04/29/20 Page 4 of 5 PageID #: 375


Elliott v. Textron, Inc., 192 F.R.D. 494, 503 (D. Md. 2000) (“[C]ounsel must make ‘a

reasonable effort to assure that the client has provided all the information and documents

responsive to the discovery demand.’”). This includes attempting “to secure information

that is readily obtainable from persons and documents within the responding party’s

relative control and to state fully those efforts.” Erie Ins. Prop. & Cas. Co. v. Johnson,

272 F.R.D. 177, 183 (S.D.W. Va. 2010) (quoting FDIC v. Halpern, 271 F.R.D. 191, 193 (D.

Nev. 2010). Several of Plaintiffs’ responses cause the undersigned to question whether

that has occurred in this case.

       Accordingly, because Plaintiffs’ discovery responses are insufficient for the reasons

explained herein, Defendant’s motion to compel (ECF No. 20) is GRANTED as to the

interrogatories and requests for production identified in Defendant’s supplemental

memorandum in support of its motion to compel (ECF No. 25).                   Plaintiffs are

ORDERED to supplement those responses within thirty (30) days from the date of

this Order.

       Pursuant to Federal Rule of Civil Procedure 37(a)(5)(A), when a motion to compel

is granted or when it otherwise results in the service of the requested discovery, this Court

must “require the party . . . whose conduct necessitated the motion, the party or attorney

advising that conduct, or both to pay the movant’s reasonable expenses incurred in

making the motion, including attorney’s fees,” absent some exceptions that do not apply

in this case.   Defendant may file an affidavit setting out its expenses on or before

Wednesday, May 6, 2020. Plaintiffs may file a response to the affidavit on or before

Wednesday, May 13, 2020.

       IT IS SO ORDERED.




                                             4
   Case 2:19-cv-00704 Document 29 Filed 04/29/20 Page 5 of 5 PageID #: 376


      The Clerk is DIRECTED to send a copy of this Order to counsel of record and to

any unrepresented party.

                                      ENTER:       April 29, 2020




                                         5
